Citation Nr: 0906899	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a lower back 
disorder.

2.  Entitlement to service connection for a claimed lower 
back disorder. 

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
right leg fracture.

4.  Entitlement to service connection for claimed residuals 
of a right leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to July 
1946 and from September 1950 to November 1950. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in January 2008, the Board requested that a medical expert 
review the claims file and offer an opinion as to etiology of 
the lower spine disorder in August 2008.

The Veteran's claims were the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  If the Board finds that new and 
material evidence has been submitted, it is bound by a 
statutory mandate to consider the merits of the case.  
Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).

The Veteran notified the Board that he wished to withdraw his 
appeal concerning the issues of service connection for a 
claimed neck disorder and residuals of a right ankle fracture 
in January 2008 before a final decision was promulgated.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal further in this regard. C.F.R. § 20.204 (2008).

The now reopened claim of service connection for residuals of 
a right leg fracture is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a lower 
back disorder was previously denied by the Board in decisions 
in September 1971 and September 1980.  The back disability 
was not shown to be etiologically related to the Veteran's 
periods of service.  

2.  The evidence received since the September 1980 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for a lower back disorder.

3.  The currently demonstrated lower back disorder is not 
shown to be due to event or incident of the Veteran's period 
of service.  

4. The Veteran's claim of service connection for residuals of 
right leg fracture was previously denied by the Board in 
decisions in September 1971 and September 1980.  The 
residuals of right leg fracture were not shown to be 
aggravated (i.e. permanently worsened) by events of the 
Veteran's periods of service.  

5.  The evidence received since the September 1980 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for residuals of right leg fracture.




CONCLUSIONS OF LAW

1. The Board decision in September 1980 denying service 
connection for lower back disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for a lower back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The Veteran's lower back disorder is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  

4.  The Board decision in September 1980 denying service 
connection for residuals of right leg fracture is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).

5.  New and material evidence has been received to reopen the 
claim of service connection for residuals of right leg 
fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given that new and material 
evidence has been received to reopen the claim at this time, 
the Board finds that no further assistance in developing the 
facts pertinent to the Veteran's claim is required at this 
time.  Otherwise, all appropriate notice was provided in a 
September 2003 letter.  All indicated development has been 
undertaken.  There is nothing to suggest that there is 
additional evidence to be obtained or development to be 
undertaken.

II. New and Material

Service connection for residuals of right leg fracture was 
denied on the merits in a rating decision issued in February 
1947, based on the RO's finding that claimed residuals of 
right leg fracture existed prior to service (EPTS) and 
aggravation beyond normal progression was not shown by the 
service records.  The Veteran did not thereafter file a 
timely appeal.  A November 1959 rating decision confirmed and 
continued the previous rating decision with the addition of 
denial of service connection for claimed low back pain.  
Again the RO found that the Veteran's claimed conditions were 
not shown by the evidence of record.  The Veteran did not 
thereafter file a timely appeal.  

The Veteran applied to reopen his claims and a July 1970 
rating decision continued the denial of service connection 
for the claimed disorders.  A September 1971 Board decision 
confirmed this rating decision and found no new factual basis 
for the allowance of service connection for the claimed 
disorders had been presented.  Thus, the previous rating 
decisions (2/1947 and 11/1959) were final.  

The Veteran applied again to reopen his claims and an April 
1979 rating decision continued the denial of service 
connection for the claimed disorders.  A September 1980 Board 
decision confirmed the rating decision and found no new 
factual basis for the allowance of service connection for the 
claimed disorders had been presented.  Thus, the previous 
Board decision (9/1971) was final.  

The September 1980 Board decision, that decision is final.  
The Board must first ascertain in this case whether new and 
material evidence has been received to reopen the claim.

The evidence of record at the time of the September 1980 
Board decision included the Veteran's service medical 
records; post-service private treatment records dated through 
April 1980; a transcript of his personal hearing held in 
April 1980; and, various lay statements submitted by and on 
behalf of the Veteran generally supporting his contentions.  

Since the September 1980 Board decision, the additional 
evidence received includes VA and private treatment records 
dated through April 2007; a November 2008 VA medical expert  
opinion record discussing the etiology of the Veteran's low 
back disorder; various additional lay statements submitted by 
and on behalf of the Veteran generally repeating his 
contentions of an etiological relationship between his 
periods of service and his claimed disorders; and, a 
transcript of his hearing held before the undersigned VLJ in 
January 2008.  The credibility of this evidence is presumed 
for the purposes of reopening a previously denied claim.

This new evidence of record raises a reasonable possibility 
of substantiating the Veteran's claims of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claims of service connection for a lower back 
disorder and residuals of right leg fracture.  Having 
reopened the Veteran's claims, the Board finds final 
adjudication with regard to his claim of service connection 
for a lower back disorder is warranted at the present time.  
As the RO had also reopened the claim and considered it on 
the merits this results in no prejudice to the veteran.

III. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The service treatment records from the Veteran's first period 
of service are negative for any complaints or findings 
referable to a lower back disorder.  Service treatment 
records from his second period of service document reports of 
and treatment for low back pain.  X-rays of September 1950 
showed no abnormality.  In the November 1950 separation 
examination report, the Veteran was diagnosed with abnormal 
mobility of the socrailiac joint that existed prior to 
service and was not considered disabling.  A private doctor's 
September 1950 letter noted that he had some back pain 
complaints in his first period of service.  The most recent 
complaints started in November 1949.  Studies conducted led 
this physician to suggest that the pathology was due to a 
shortening of his fractured leg.  He ultimately diagnosed a 
low back strain.

Subsequent to service, the Veteran asserts that he injured 
his low back when he fell while navigating an obstacle course 
during his second period of service.  Post service private 
medical records document the treatment the Veteran received 
for his claimed low back disorder.  In a May 1959 record, the 
Veteran reported that he injured his back in service in a 
fall on the obstacle course.  He complained that his back 
hurt and was interfering with his work.  He complained that 
he could not sleep because his back hurt.  X-rays showed no 
abnormality.  He was diagnosed with lumbosacral sprain.

An October 1968 record indicated the Veteran fell while 
climbing a ladder in June 1965.  He landed on a concrete 
floor on his buttocks and subsequently experienced severe low 
back pain.  The pain persisted and he was told he had a 
chronic injury.  He was diagnosed with suspect herniated 
nucleus pulposus, L4, right.  

Additional treatment records document complaints of and 
treatment for the claimed back disorder.  In a February 1969 
record, the physician indicated that the Veteran's disc 
herniation was a new injury and unrelated to his "old Army 
injury."  A February 1970 record reported that the Veteran 
had a long history of lumbar derangement that began in 1945.  
There was a rather pronounced aggravation of his low back 
trouble from the 1965 injury.

An April 1980 record reports previous X-rays showed moderate 
degenerative changes in the form of narrowing of 
intervertebral disc spaces and formation of osteophytes.  The 
examiner explained that serious soft tissue injuries to the 
disc and connective structures were invisible on the X-ray 
and thus the X-ray changes currently demonstrated were the 
result of remote soft tissue injury.  The examiner observed 
that the Veteran's history, examination and X-rays were all 
consistent with one another and with the original claimed 
service injury.  However, the examiner did not discuss the 
injury sustained in 1965.

More recent treatment records showed diagnoses of spinal 
stenosis; mild multilevel degenerative disc disease and facet 
osteoarthritis most prominent at L2-3 and L4-5; spondylosis 
with radiculopathy, facet arthropathy and sacroiliac 
arthropathy; mild right greater than left lateral recess 
stenosis at L4-L5, mild multilevel posterior disc bulging at 
L1 to L4 and mild bilateral facet prominence at L5-S1.  Thus, 
in August 2008, the Board requested that a VA medical expert 
review the claims file to determine (1) whether, to a 
reasonable degree of medical certainty, the chronic low back 
disorder was manifested during the Veteran's first period of 
service; (2) if so why it was not noted in the separation 
examination of the first period of service; (3) if a chronic 
back disorder pre-existed service, did the service treatment 
records demonstrate a permanent increase in severity beyond 
the natural progression of the disability; (4) if the Veteran 
had a chronic back disorder that pre-existed his second 
period of service that was permanently increased in severity 
beyond the natural progression during this second period of 
service; and, (5) whether current chronic lumbosacral 
disorders had any causal relationship to the Veteran's 
periods of service.

A response was received.  It was forwarded to the appellant 
and his representative and the representative issued a 
written presentation on the veteran's behalf.

In November 2008 the VA medical expert responded that it 
could not be determined with a reasonable medical certainty 
that there was a chronic low back disorder manifested during 
the Veteran's first period of service.  As there was no 
mention of a pre-existing chronic back disorder, the expert 
did not think that a low back condition permanently increased 
in severity due to the Veteran's military service.  
Accordingly, the expert could not associate, with any medical 
certainty, the Veteran's current disabling back pain with his 
periods of military service.

Given its review of the record, the Board finds that service 
connection for a lower back disorder is simply not warranted.  
The Board is aware that certain private facility medical 
records subsequent to service indicate the Veteran sustained 
a low back injury in service.  However, the probative value 
of these records is limited because they give no indication 
that they were based on a review of the claims file or other 
appropriate medical records.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The basis 
for the medical statement in this regard is not adequately 
explained.  

The only other evidence of record supporting the Veteran's 
claims are the various lay statements and his hearing 
testimony.  While the Veteran and other lay witnesses are 
certainly competent to report symptoms capable of lay 
observation, they have not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, their lay opinions do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to show evidence of a causal 
relationship between the Veteran's current low back disorder 
and an event or incident of his periods of service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue on 
appeal because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal in this regard is denied.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a lower back disorder, the 
appeal to this extent is allowed.

Service connection for a lower back disorder is denied.

As new and material evidence has been received to reopen the 
claim of service connection for residuals of a right leg 
fracture the appeal to this extent is allowed, subject to 
further action as discussed below.


REMAND

Having reopened the claim of service connection for residuals 
of a right leg fracture, the Board finds that additional 
development is necessary with respect to this claim.  

As noted above, previous decisions found that the Veteran's 
residuals of right leg fracture was not aggravated 
(permanently worsened) by his periods of service.  In various 
lay statements and in his hearing testimony, the Veteran 
reported how his military service aggravated his right leg 
disability, specifically, the Veteran explained how being 
forced to wear the combat boots aggravated his right leg 
disability.

In a February 2007 record, the private physician concluded 
that strain in basic training activities could certainly 
produce leg and ankle pain in a patient after a serious tibia 
and fibula fracture.  In an April 2007 record, the private 
examiner noted the Veteran's right leg disability.  The 
examiner opined that wearing combat boots would be very 
painful and harmful to the fractured site area with unknown 
damage.  The pressure of the boot straps on the area would be 
painful; walking, jumping and running would be damaging to 
the leg.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

The Board finds that the current evidence of record does in 
fact "indicate" that there may be a nexus between the 
current residuals of right leg fracture and service.  Thus, 
the Veteran should be afforded a VA examination to ascertain 
the nature, extent, and etiology of his residuals of right 
leg fracture.  Such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment received for the residuals 
of right leg fracture since service.  To 
the extent possible, the RO/AMC should 
undertake all indicated action to obtain 
copies of all clinical records from all 
previously unidentified treatment 
sources.  The Veteran should also be 
informed that he can submit evidence to 
support his claim.  If the AMC/RO's 
search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.

3.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the nature, extent and likely etiology of 
the claimed residuals of right leg 
fracture.  

The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran's residuals of right leg 
fracture at least as likely as not (e.g., 
a 50 percent or greater likelihood) was 
aggravated (permanently worsened) during 
his periods of active service.  A 
complete rationale should be given for 
all opinions and conclusions.

4.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate this issue on appeal.  If 
the determination remains less than fully 
favorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


